       Case 4:20-cv-00154-JAJ-HCA Document 38 Filed 12/07/20 Page 1 of 26




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF IOWA
                                   CENTRAL DIVISION

 PALMER HOLDINGS AND
 INVESTMENTS, INC., et al.,
           Plaintiffs,                                            No. 4:20-cv-154-JAJ
 vs.
 INTEGRITY INSURANCE CO., et al.,                                       ORDER

                  Defendants.


       This matter comes before the Court pursuant to Defendants’ Motion to Dismiss for Failure
to State a Claim Upon Which Relief Can Be Granted filed on October 2, 2020. [Dkt. No. 20].
Plaintiffs filed a Resistance on October 26, 2020. [Dkt. No. 29]. Defendants replied to Plaintiffs’
Resistance on November 17, 2020. [Dkt. No. 35]. Plaintiffs included two affidavits in its resistance
to Defendants’ Motion to Dismiss, and Defendant filed a Motion to Strike these affidavits from
Plaintiffs’ resistance on November 16, 2020. [Dkt. No. 34]. Plaintiffs filed a Resistance to the
motion to strike on November 30, 2020 [Dkt. No. 36], and Defendants replied on December 7,
2020. [Dkt. No. 37]. For the reasons stated below, Defendants’ Motion to Dismiss is GRANTED
and Defendants’ Motion to Strike is DENIED.
                                         I.      Introduction
       A. Background
       Plaintiffs are businesses operating and managing various restaurants in Polk County, Iowa.
Pls.’ Am. Compl. [Dkt. No. 17], ¶ 3. Plaintiffs’ Amended Complaint alleges they purchased
Business Income and Civil Authority insurance from Defendants. Id. ¶ 10. Plaintiffs did not attach
the insurance policy to the original Complaint or Amended Complaint, but Defendants attached
the policy to their Answer to Plaintiffs’ original Complaint. [Dkt. No. 5-1]. The policy is identified
in the Amended Complaint and is integral to and embraced by Plaintiffs’ claims. See Zean v.
Fairview Health Servs., 858 F.3d 520, 526 (8th Cir. 2017) (citations omitted). Reynolds’s
proclamation is also integral to and embraced by Plaintiffs’ claims. As such, the Court may
consider the policy and the proclamation without converting Defendants’ Motion to Dismiss into
a motion for summary judgment. See id. (citations omitted).


                                                  1
       Case 4:20-cv-00154-JAJ-HCA Document 38 Filed 12/07/20 Page 2 of 26




        On March 17, 2020, Iowa Governor Kim Reynolds issued a proclamation related to the
COVID-19 pandemic. In relevant part, the proclamation stated:
           All Restaurants and Bars are hereby closed to the general public except
           that to the extent permitted by applicable law, and in accordance with
           any recommendations of the Iowa Department of Public Health, food
           and beverages may be sold if such food or beverages are promptly taken
           from the premises, such as on a carry-out or drive-through basis, or if
           the food or beverage is delivered to customers off the premises.
Office of the Governor of Iowa Kim Reynolds, Gov. Reynolds Issues a State of Public Health
Disaster Emergency, iowa.gov, https://governor.iowa.gov/press-release/gov-reynolds-issues-a-
state-of-public-health-disaster-emergency (Mar. 17, 2020).
        Plaintiffs’ claim they are entitled to coverage under their insurance policy with Defendants.
Pls.’ Am. Compl. [Dkt. No. 17], ¶ 65. Specifically, they allege they are entitled to coverage under
the Business Income, Extra Expense, and Civil Authority provisions of their policy. Id.
Additionally, Plaintiffs contend Defendants should be estopped from invoking the Virus Exclusion
provision of the policy. Id. ¶ 80.
        In relevant part, the Business Income provision states:
             We will pay for the actual loss of Business Income you sustain due to
             the necessary suspension of your “operations” during the “period of
             restoration”. The suspension must be caused by direct physical loss of
             or damage to property at the described premises. The loss or damage
             must be caused by or result from a Covered Cause of Loss.
Defs.’ Ans., Affirm. Defs., & Jury Demand, Ex. 1 [Dkt. No. Dkt. No. 5-1 at 38].
        The Extra Expense provision states, in relevant part:
             We will pay necessary Extra Expense you incur during the “period of
             restoration” that you would not have incurred if there had been no direct
             physical loss or damage to the property at the described premises. The
             loss or damage must be caused by or result from a Covered Cause of
             Loss.
Id. at 40.
        The Civil Authority provision states:
             When a Covered Cause of Loss causes damage to property other than
             property at the described premises, we will pay for the actual loss of
             Business Income you sustain and necessary Extra Expense caused by
             action of civil authority that prohibits access to the described premises,
             provided that both of the following apply:
                (1) Access to the area immediately surrounding the damaged
                property is prohibited by civil authority as a result of the damage,

                                                   2
       Case 4:20-cv-00154-JAJ-HCA Document 38 Filed 12/07/20 Page 3 of 26




                 and the described premises are within that area but are not more than
                 one mile from the damaged property; and
                 (2) The action of civil authority is taken in response to dangerous
                 physical conditions resulting from the damage or continuation of the
                 Covered Cause of Loss that caused the damage, or the action is taken
                 to enable a civil authority to have unimpeded access to the damaged
                 property.
Id. at 40–41.
        The Virus Exclusion states:
            1. We will not pay for loss or damage caused directly or indirectly by
            any of the following. Such loss is excluded regardless of any other cause
            or event that contributes concurrently or in any sequence to the loss.
            These exclusions apply whether or not the loss event results in
            widespread damage or affects a substantial area.
             ...
                 j. Virus or Bacteria
                        (1) Any virus, bacterium or other microorganism that
                        induces or is capable of inducing physical distress, illness or
                        disease.
                        (2) However, the exclusion in Paragraph (1) does not apply
                        to loss or damage caused by or resulting from “fungi”, wet
                        rot or dry rot. Such loss or damage is addressed in
                        Exclusion i.
                        (3) With respect to any loss or damage subject to the
                        exclusion in Paragraph (1), such exclusion supersedes any
                        exclusion relating to "pollutants".
Id. at 48, 50.
        The policy defines “Period of Restoration” as follows:
            9. “Period of Restoration”:
                 a. means the period of time that:
                        (1) Begins:
                                (a) 72 hours after the time of direct physical loss or
                                damage for Business Income Coverage; or
                                (b) Immediately after the time of direct physical loss
                                or damage for Extra Expense Coverage; Caused by
                                or resulting from any Covered Cause of Loss at the
                                described premises; and
                        (2) Ends the earlier of:


                                                     3
       Case 4:20-cv-00154-JAJ-HCA Document 38 Filed 12/07/20 Page 4 of 26




                                (a) The date when the property at the described
                                premises should be repaired, rebuilt or replaced with
                                reasonable speed and similar quality; or
                               (b) The date when business is resumed at a new
                               permanent location…
Id. at 63. “Property damage” is defined in Section II – Liability as including “loss
of use of tangible property that is not physically injured . . . .” Id. at 78.
        The Ordinance or Law Exclusion provides:
             1. We will not pay for loss or damage caused directly or indirectly by
             any of the following. Such loss or damage is excluded regardless of any
             other cause or event that contributes concurrently or in any sequence to
             the loss. These exclusions apply whether or not the loss event results in
             widespread damage or affects a substantial area.
                   a. Ordinance Or Law
                         (1) The enforcement of any ordinance or law:
                                (a) Regulating the construction, use or repair of any
                                property;
                         ...
                         (2) This exclusion, Ordinance or Law, applies whether the
                         loss results from:
                                (a) An ordinance or law that is enforced even if the
                                property has not been damaged . . . .
Id. at 48.
    1. Plaintiffs’ Claims
        Plaintiffs’ Amended Complaint contains several allegations that are incorporated into the
final Counts. In relevant part, Plaintiffs allege:
                10. To protect its businesses in the event they suddenly had to
             suspend operations for reasons outside of their control, Plaintiffs
             purchased Businessesowners’ Coverage that included both Business
             Income and Civil authority insurance coverage from Illinois Casualty
             Company.
             ...
                13. The policy in question was a blanket business personal property
             coverage form providing for coverage that would pay for “direct
             physical loss of or damage to Covered Property at the premises
             described in the Declarations caused by or resulting from any Covered
             Cause of Loss.
             ...


                                                     4
Case 4:20-cv-00154-JAJ-HCA Document 38 Filed 12/07/20 Page 5 of 26




      20. The policies do not define the phrase “direct physical loss of or
   damage to….”, nor do they define “direct”, “physical”, “loss”, or
   “damage” individually.
       21. The use of the disjunctive “or” in the phrase “direct physical loss
   of or damage to” means that coverage is triggered if either a physical
   loss of property or damage to property occurs.
      22. The Policies’ use of the disjunctive “or” between the terms
   “physical loss” and “damage” necessarily means that either a “loss” or
   “damage” is required, and that “loss” is distinct from “damage.”
       23. The Policies do not state or otherwise define “loss” to require an
   actual alteration of property.
      24. At the time Plaintiffs purchased the Policies, courts had held on
   numerous occasions that any condition making it impossible to use
   property for its intended use constituted “physical loss or damage to
   property.”
   ...
       38. On March 17, 2020, Iowa Governor Kim Reynolds issued a
   proclamation closing all bars and restaurants from dine-in or in-person
   service.
   ...
      40. The action of this Civil Authority resulted in the necessary
   suspension of Plaintiffs’ operations as they economically could not
   operate their businesses solely on a take-out or delivery basis.
       41. The proclamation caused “direct physical loss of or damage to”
   Plaintiffs’ covered property under the Policy by precluding Plaintiffs
   from conducting their operations, precluding customers from
   patronizing the business, and otherwise frustrating the intended
   purposed of Plaintiffs’ businesses, all thereby causing the necessary
   suspension of operations during a period of restoration.
       42. Governor Reynolds’ March 17, 2020 Order prohibited access to
   Plaintiff’s Covered Property, and the area immediately surrounding the
   Covered Property, in response to dangerous physical conditions
   resulting in and from a Covered Cause of Loss.
      43. Losses caused by COVID-19 and/or the Governor Reynolds’
   proclamation triggered the Business Income, Extra Expense, and Civil
   Authority provisions of the Policy.
   ...
       45. Plaintiffs, in an effort to mitigate their income losses, have
   attempted to provide curb service, take-out services, or deliveries at
   three of the insured facilities that have not proven to be financially
   sustainable.

                                         5
      Case 4:20-cv-00154-JAJ-HCA Document 38 Filed 12/07/20 Page 6 of 26




            ...
                48. Plaintiffs have fully complied with their obligations under the
            policy.
                49. On April 8, 2020 Palmer Holdings and Investments, Inc.
            received a letter from Integrity Insurance Company stating that Integrity
            had completed their investigation and have determined that there would
            be no coverage under the applicable policy for the claim. The denial-of-
            coverage letter is attached hereto and made a part of the allegations of
            the Petition.
            ...
                62. Based on information and belief, Defendant directly or indirectly
            participated in the insurance industry’s efforts to effect state Insurance
            Commissioners, including the State of Iowa’s Insurance Commissioner,
            to approve the suggested virus exclusion.
                63. Defendant incorporated suggested provisions of the Insurance
            Services Office, Inc. into the policy issued to Plaintiffs, including the
            definition of covered losses, Civil Authority, and virus exclusions.
Pls.’ Am. Compl. [Dkt. No. 17], ¶¶ 10, 13, 20–24, 38, 40–43, 45, 48–49, 62–63.
        In Count I of their Amended Complaint, Plaintiffs request a declaratory judgment stating
that their losses are covered under the Business Income, Extra Expense, and Civil Authority
provisions of the policy. Id. ¶ 67. Plaintiffs also request Defendants be estopped from relying on
the Virus Exclusion in Plaintiffs’ insurance policy, and that the Court order payment of loss of
income, including costs and attorney fees. Id. In support of this request for relief, Plaintiffs state:
                65. Plaintiffs claim damages that are covered under the business
            interruption and loss of income policy issued by the Defendants,
            including claims under the Business Income, Extra Expense, and Civil
            Authority provisions.
            66. Defendants have denied coverage under policy BP 2767901 01.
Id. ¶¶ 65–66.
        In Count II, Plaintiffs allege a claim of breach of contract by Defendants. Plaintiffs request
an award of more than $250,000, including interest. Id. ¶ 81. Plaintiffs also seek costs, attorneys
fees, and all other relief the court deems proper. Id. In pertinent part, this count states:
               69. Plaintiffs’ Policy is a contract under which Defendants were paid
            premiums in exchange for its promise to pay Plaintiffs’ losses for claims
            covered by the Policy.
               70. The Business Income provisions in the Policies require
            Defendants to pay for Plaintiffs’ actual loss of Business Income


                                                   6
      Case 4:20-cv-00154-JAJ-HCA Document 38 Filed 12/07/20 Page 7 of 26




           sustained due to the necessary suspension of its operations during the
           period of restoration.
               71. Governor Reynolds’ Proclamation and/or Covid-19 caused
           direct physical loss to Plaintiffs’ Property resulting in loss of Business
           Income, thereby triggering the Business Income provision of Plaintiff’s
           Policy.
               72. The Policies also provide Civil Authority coverage, which
           promises to pay the actual loss of Business Income Plaintiff sustained
           and the necessary Extra Expense cause by action of civil authority that
           prohibits access to Plaintiff’s premises due to physical loss of or damage
           to the property caused by or resulting from any Covered Cause of Loss.
               73. Governor Reynolds’ Proclamation prohibited access to
           Plaintiffs’ premises due to physical loss or damage to property resulting
           in loss of Busines[s] Income and Extra Expense, thereby triggering the
           Civil Authority provision under Plaintiff’s Policy.
               74. The Policies also provide that Defendants will pay necessary
           Extra Expense Plaintiff incurs during the period of restoration that
           Plaintiff would not have incurred had there been no direct physical loss
           or damage to the premises.
              75. Due to Governor Reynolds’ Proclamation, Plaintiffs incurred
           Extra Expense at Covered Property.
               76. At all times material hereto, Plaintiffs maintained reasonable
           expectations that the loss of business income and additional expenses
           would be covered under the Policies under the circumstances described
           herein.
                77. The losses described herein are covered losses under the policy.
               78. Plaintiffs have complied with the applicable provisions of the
           Policy.
                79. No valid policy exclusion exists to preclude coverage.
              80. To the extent the Virus Exclusion would potentially apply,
           Defendants should be estopped from claiming the virus exclusion
           excludes coverage under these circumstances.
              81. By denying coverage for the claims and losses set forth herein,
           Defendants have breached its coverage obligations under the Policies.
Id. ¶¶ 69–81.
       In Count III, Plaintiffs allege Defendants acted in bad faith my failing to fully investigate
their claims in good faith and summarily denying their claims. Id. ¶ 88. Plaintiffs request an award
of more than $250,000, including interest. Id. ¶ 89. Plaintiffs also seek punitive damages, costs
and attorneys fees, and all other relief the court deems proper. Id. Plaintiffs assert:

                                                  7
      Case 4:20-cv-00154-JAJ-HCA Document 38 Filed 12/07/20 Page 8 of 26




              83. Defendants have a contractual obligation to fully and completely
           investigate a claim of an insured for policies which they have written
           and for which they have received commissions.
           ...
               85. Defendants denied coverage for Plaintiffs’ claim based on a
           virus exclusion contained in the policy.
               86. Defendants failed to make any investigation of the claim and did
           not inquire if any facility that was insured had any evidence of
           infestation of the coronavirus or any other virus at any time, or if any
           employee or customer had become infected with the corona virus or
           other virus at any time.
              87. That there was a complete failure in any manner in good faith to
           investigate the Plaintiffs’ claim and the claim was summarily denied.
               88. That the Defendants have acted in bad faith in denying the
           Plaintiffs’ claim, and failing in good faith to investigate Plaintiffs’ claim
           pursuant to Iowa Administrative Code section 191-15.41 (507A) and
           Iowa Code section 507A(4)(b).
                89. That as a direct and proximate result of Defendants’ bad faith in
           failing to investigate Plaintiffs’ claim, Plaintiffs have been damaged . .
           ..
Id. ¶¶ 83, 85–89.
       Plaintiffs admit they have no knowledge of any of the insured properties being infected
with COVID-19 nor are they aware of any customers or employees who contracted the virus. Id.
¶ 52. Plaintiffs seek a jury trial on all claims. Plaintiffs seek a declaratory judgment stating they
are entitled to coverage under their insurance policy, an award for the loss of income of each of
the Plaintiffs plus pre-judgment interest, a monetary award in excess of $250,000 plus pre-
judgment interest, attorney fees and costs, punitive damages, and any other relief the Court deems
proper. Id. ¶¶ 67, 81, 89.
   2. Defendants’ Motion to Strike
       Defendants’ Motion to Strike requests that the Court strike the affidavits of Susan Voss
and Elizabeth Robertson from Plaintiffs’ Resistance to Defendants’ Motion to Dismiss. [Dkt. No.
36]. Plaintiffs offered these affidavits to support their Resistance to the Motion to Dismiss.
Defendants contend the affidavits should be struck and should not be considered in deciding the
Motion to Dismiss because the affidavits are matters outside of the pleadings that present legal
conclusions. Plaintiffs argue that the affidavits are embraced by the pleadings, that the affidavits



                                                  8
      Case 4:20-cv-00154-JAJ-HCA Document 38 Filed 12/07/20 Page 9 of 26




do not present legal conclusions, and that extrinsic evidence is admissible to interpret ambiguous
policy language.
                                        II.     Legal Analysis
       A. Applicable Standards
   1. Motion to Dismiss
       Defendants move for dismissal pursuant to Federal Rule of Civil Procedure 12(b)(6) for
failure to state a claim upon which relief may be granted. [Dkt. No. 20]. Rule 12(b)(6) allows a
party to argue, by motion, that the initial pleading does not “state a claim upon which relief can be
granted[.]” Fed. R. Civ. P. 12(b)(6). To survive a motion to dismiss predicated on Rule 12(b)(6),
a “complaint must contain sufficient factual matter, accepted as true, to state a claim to relief that
is plausible on its face.” Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 594 (8th Cir. 2009)
(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “[A] pleading that offers ‘labels and
conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not do.’” Iqbal,
556 U.S. at 678 (quoting Bell Atlantic Corp. v. Twombly, 440 U.S. 544, 555 (2007)). A complaint
must include “factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Id. (quoting Twombly, 444 U.S. at 556).
       “In considering a motion to dismiss under Rule 12(b)(6), the court must assume that all
facts alleged by the complaining party . . . are true, and must liberally construe those
allegations.” McLeodUSA Telecommunications Servs., Inc. v. Qwest Corp., 469 F. Supp. 2d 677,
687–88 (N.D. Iowa 2007) (citations omitted). However, the Court is “not bound to accept as true
a legal conclusion couched as a factual allegation.” Twombly, 550 U.S. at 570. “[A] court should
grant the motion and dismiss the action only if it is clear that no relief could be granted under any
set of facts that could be proved consistent with the allegations.” Handeen v. Lemaire, 112 F.3d
1339, 1347 (8th Cir. 1997) (quoting Hishon v. King & Spalding, 467 U.S. 69, 73 (1984)). In
deciding a 12(b)(6) motion, courts may consider documents incorporated by reference or integral
to the claim, items subject to judicial notice, and matters of public records. Zean v. Fairview Health
Servs., 858 F.3d 520, 526 (8th Cir. 2017) (citations omitted). Courts may consider these items
without converting a 12(b)(6) motion to a motion for summary judgment. Id. (citing Fed. R. Civ.
P. 12(d)).
   2. Declaratory Judgments



                                                  9
     Case 4:20-cv-00154-JAJ-HCA Document 38 Filed 12/07/20 Page 10 of 26




       Parties may seek relief from a district court in the form of a declaratory judgment pursuant
to the Declaratory Judgment Act. The Declaratory Judgment Act provides in relevant part:
           In a case of actual controversy within its jurisdiction . . . any court of
           the United States, upon the filing of an appropriate pleading,
           may declare the rights and other legal relations of any interested party
           seeking such declaration, whether or not further relief is or could be
           sought. Any such declaration shall have the force and effect of a final
           judgment or decree and shall be reviewable as such.
28 U.S.C. § 2201(a). Declaratory relief is proper: “1) when the judgment will serve a useful
purpose in clarifying and settling the legal relations in issue; and 2) when it will terminate and
afford relief from the uncertainty, insecurity, and controversy giving rise to the proceedings.”
Alsager v. Dist. Ct. of Polk Cty., 518 F.2d 1160, 1163 (8th Cir. 1975).
   3. Construction of Insurance Policies
       This case was removed to federal court on the basis of diversity jurisdiction. When sitting
in diversity jurisdiction, courts apply federal procedural law and state substantive law. See Erie
R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938). Accordingly, Iowa law applies to the substantive
claims and the Federal Rules of Civil Procedure apply to the Motion to Dismiss itself. See id.
Under Iowa law, the party seeking coverage under an insurance policy has the burden of
demonstrating that a claim falls within the policy’s terms. Am. Guar. & Liab. Ins. Co. v. Chandler
Mfg. Co., 467 N.W.2d 226, 228 (Iowa 1991). The insurer bears the burden of demonstrating that
a coverage exclusion applies. Postell v. Am. Family Mut. Ins. Co., 823 N.W.2d 35, 41 (Iowa 2012).
       The intent of the parties is controlling in the construction of insurance policies. Farm
Bureau Life Ins. Co. v. Holmes Murphy & Assocs., Inc., 831 N.W.2d 129, 133 (Iowa 2013) (citing
Thomas v. Progressive Cas. Ins. Co., 749 N.W.2d 678, 681 (Iowa 2008)). Courts examine the
language of the policy itself to ascertain the intent of the parties, except when the language is
ambiguous. Id. at 133–34 (citing A.Y. McDonald Indus., Inc. v. Ins. Co. of N.A., 475 N.W.2d 607,
618 (Iowa 1991)). Contract terms are ambiguous when the terms are “capable of more than one
meaning when viewed objectively by a reasonably intelligent person . . . .” Phoenix Ins. Co. v.
Infogroup, Inc., 147 F. Supp. 3d 815, 822 (S.D. Iowa 2015) (citations omitted). A disagreement
about the meaning of terms does not establish ambiguity. Id. (quoting Farm Bureau Life Ins., 831
N.W.2d at 133). Additionally, “[a]n undefined policy term does not automatically equate to an
ambiguous term . . . .” Milligan v. Grinnell Mut. Reinsurance Co., No. 00-1452, 2001 WL 427642,
at *2 (Iowa Ct. App. Apr. 27, 2001). When terms in a policy are undefined, courts interpret the

                                                10
     Case 4:20-cv-00154-JAJ-HCA Document 38 Filed 12/07/20 Page 11 of 26




terms to have their ordinary meaning. Amera–Seiki Corp. v. Cincinnati Ins. Co., 721 F.3d 582, 585
(8th Cir. 2013). Undefined terms are interpreted in light of the policy as a whole. See Fashion
Fabrics of Ia., Inc. v. Retail Inv’rs Corp., 266 N.W.2d 22, 26 (Iowa 1978).
       To succeed on a bad faith claim under Iowa law, the insured must demonstrate: “(1) that
the insurer had no reasonable basis for denying benefits under the policy and, (2) the insurer knew,
or had reason to know, that its denial was without basis.” United Fire & Cas. Co. v. Shelly Funeral
Home, Inc., 642 N.W.2d 648, 657 (Iowa 2002). The first element is objective, and the second
element is subjective. Id. An insurer’s objectively reasonable denial of coverage precludes bad-
faith liability. Id. at 652. A reasonable basis exists for denying coverage when “the insured’s claim
is fairly debatable either on a matter of fact or law.” Bellville v. Farm Bureau Mt. Ins. Co., 702
N.W.2d 468, 473 (Iowa 2005). A court may determine whether a denial of coverage was fairly
debatable as a matter of law. Id.
   4. Motion to Strike
       Federal Rule of Civil Procedure 12(f) permits a court to strike “an insufficient defense or
any redundant, immaterial, impertinent, or scandalous matter” from any pleading. Fed. R. Civ. P.
12(f). A court may strike these matters on its own accord or upon a motion made by a party prior
to responding to the pleading or within 21 days after service of the pleading if a response is not
permitted. Id. The Federal Rules of Civil Procedure define “pleading” to include a complaint, an
answer to a cross claims, an answer to a counterclaim, a third-party complaint, an answer to a
third-party complaint, and a reply to an answer when one is so ordered by the court. Id. 7(a). Courts
possess considerable discretion in ruling on a motion to strike. Nationwide Ins. Co. v. Cent. Mo.
Electric Coop., Inc., 278 F.3d 742, 748 (8th Cir. 2001).
       B. Discussion: Plaintiffs’ Claims
   1. Declaratory Judgment
       a. Business Income and Extra Expense Coverage
       For there to be coverage under the Business Income provision, there must be “direct
physical loss of or damage to property at the described premises.” Defs.’ Ans., Affirm. Defs., &
Jury Demand, Ex. 1 [Dkt. No. 5-1 at 38]. Plaintiffs focus on the first portion of this phrase, “direct
physical loss of.” They contend the use of the disjunctive—or—indicates “loss” and “damage” are
two distinct concepts, either of which is sufficient to trigger coverage. Pls.’ Am. Compl. [Dkt. No.
17], ¶¶ 21–22. Plaintiffs note the policy does not define this phrase or any of its terms. Id. ¶ 20.

                                                 11
      Case 4:20-cv-00154-JAJ-HCA Document 38 Filed 12/07/20 Page 12 of 26




They contend the policy does not define “loss” as requiring alteration to property. Id. ¶ 23.
Plaintiffs allege several courts have interpreted “physical loss or damage to property” to include
any condition that makes it impossible to use property for its intended use. Id. ¶ 24. Plaintiffs
contend Reynolds’s proclamation caused them direct physical loss of or damage to their covered
properties by “precluding customers from patronizing the business, and otherwise frustrating the
intended purpose[s] of Plaintiffs’ businesses, all thereby causing the necessary suspension of
operations during a period of restoration.” Id. ¶ 41.
       Defendants contend Plaintiffs have failed to allege direct physical loss or damage, and
therefore they do not fall within the policy’s coverage. Defs.’ Br. Supp. Mot. Dismiss Pls.’ Am.
Compl. [Dkt. No. 20-1 at 11–12]. Defendants argue the phrase “direct physical loss of or damage
to property” requires tangible loss or damage to trigger coverage, which Plaintiffs have not
pleaded. Id. Further, Defendants contend Plaintiffs’ argument that the proclamation caused
physical loss or damage is inconsistent with the proclamation itself, which indicates it was enacted
to limit the spread of COVID-19. Id. Defendants argue requiring tangible injury is also consistent
with the definition for “period of restoration,” which contemplates actual structural damage to the
insured property. Id. at 12.
       Plaintiffs respond by arguing that the term “loss” is ambiguous and should defeat
Defendants’ Motion to Dismiss. Pls.’ Resis. Defs.’ Mot. Dismiss [Dkt. No. 29 at 14–17]. Plaintiffs
note neither the phrase “direct physical loss of or damage” or its terms are explicitly defined in the
policy. Id. at 14–15. They contend the definition of “property damage” located in another part of
the policy indicates that “damage” includes loss of use. Id. at 15. Plaintiffs argue that reading the
policy as a whole suggests “damage” encompasses loss of use. Id.
       Plaintiffs also reemphasize their stance on the importance of the use of the disjunctive in
the phrase “direct physical loss of or damage.” Id. at 16–17. They allege the proclamation itself
constitutes direct physical loss. Id. at 17, 22. Plaintiffs argue the proclamation expressly forbade
them to access and use their property “for the income-generating purposes for which the property
was insured.” Id. at 17. Defendants reply and note the definition of “property damage” cited by
the Plaintiffs is located in Section II of the policy whereas Plaintiffs claims fall under Section I of
the policy. Defs.’ Reply Pls.’ Resis. Defs.’ Mot. Dismiss [Dkt. No. 35 at 9]. They contend the
definitions provided in Section II are limited in application to that section, and their interpretation



                                                  12
     Case 4:20-cv-00154-JAJ-HCA Document 38 Filed 12/07/20 Page 13 of 26




of the phrase “direct physical loss of or damage” is not inconsistent with the definition of “property
damage” in Section II. Id.
                                              Analysis
       At the first step of the analysis, the Court seeks to ascertain the intent of the parties by
looking at the language of the policy. See Farm Bureau Life Ins., 831 N.W.2d at 133. The Court
finds the language of the Business Income provision to be unambiguous. Reading the policy
language as a whole, the policy is unambiguous in its requirement that an insured suffer “direct
physical loss of or damage” to the insured property to qualify for the Business Income provision.
Because the phrase and its terms are undefined, the undefined terms are given their ordinary
meaning. Amera–Seiki Corp., 721 F.3d at 585.
       Iowa courts have interpreted similar language in insurance policies in the past. In 2001, the
Iowa Court of Appeals considered the meaning of the phrase “direct physical loss or damage” in
an insurance policy. Milligan, 2001 WL at *2. Because the phrase and its terms were not defined
in the policy, the Iowa Court of Appeals turned to the ordinary meaning of the terms “loss” and
“damage.” Id. The court determined the terms unambiguously referred to the destruction or injury
of the insured property, meaning the alleged loss or destruction must be physical. Id. The Iowa
Court of Appeals concluded the phrase was not open to any other interpretation. Id.
       In 2015, this Court interpreted the phrase, “direct physical loss of or damage,” in an
insurance policy according to Iowa law. See Phoenix Ins. Co., 147 F. Supp. 3d at 821–27. In
Phoenix Insurance Company v. Infogroup, Inc., the Court considered whether an insured party was
entitled to coverage under an insurance policy’s Extra Expense provision after the insured
temporarily relocated its business due to the threat of flooding. Id. at 818, 821. The Extra Expense
provision required “direct physical loss of or damage to property” to trigger coverage. Id. at 819.
Like the case currently before the Court, the phrase and its terms were not defined in the insurance
policy. Id. at 823. This Court determined “physical loss or damage generally requires some sort of
physical invasion” and rejected Infogroup’s argument that the loss of use of their property as a
result of the threat of flooding amounted to direct physical loss or damage. Id. at 823–24. In so
doing, this Court acknowledged its interpretation “comports with other courts interpreting what
constitutes ‘physical loss’ under similar insurance provisions.” Id. at 823 (citing Milligan, 2001
WL at *2).



                                                 13
      Case 4:20-cv-00154-JAJ-HCA Document 38 Filed 12/07/20 Page 14 of 26




        In reaching this conclusion, this Court noted that interpreting the policy to only require loss
of use “would not give effect to the plain language of the policy.” Id. at 825 (citing Farm Bureau
Life Ins., 831 N.W.2d at 133). The Court stated:
                While a loss of use may, in some cases, entail a physical loss, the
                Court does not find “loss of use” and “physical loss or damage”
                synonymous. Indeed, interpretation of physical loss as requiring
                only loss of use stretches “physical” beyond its ordinary meaning
                and may, in some cases “render the word ‘physical’ meaningless.”
                Source Food Tech., Inc. v. U.S. Fidelity and Guar. Co., 465 F.3d
                834, 835 (8th Cir.2006) (finding no coverage under a policy
                covering “direct physical loss to property” when property was meat
                which was not allowed to cross the border into the United States and
                was thus treated as unusable but in fact suffered no spoilage or
                contamination); Pentair, Inc. v. Am. Guarantee and Liab. Ins. Co.,
                400 F.3d 613, 616 (8th Cir.2005) (affirming district court's finding
                of no coverage under the policy because “[o]nce physical loss or
                damage is established, loss of use or function is certainly relevant in
                determining the amount of loss ... But [Plaintiff's] argument, if
                adopted, would mean that direct physical loss or damage is
                established whenever property cannot be used for its intended
                purpose.”).
Id. As such, the Court concluded “physical loss or damage” requires a material loss, which calls
for something more than a threat of loss. Id.
        In 2016, another court in this district considered the meaning of the phrase “direct physical
loss” in a dispute regarding when direct physical loss occurred to the insured property. In Dean
Snyder Construction Company v. Travelers Property Casualty Company of America, the parties
disputed whether direct physical loss occurred when a windstorm damaged the insured property
or when liability attached to the insured following an arbitration award with a third party for
rebuilding costs. 173 F. Supp. 3d at 842–43. The court considered the common usage of the terms
“loss” and “physical” to determine when the direct physical loss occurred. Id. at 843. Based on the
common understanding of the terms at issue, the court concluded an arbitration award does not
constitute physical loss. Id. at 844.
        Plaintiffs, among other reasons, attempt to distinguish their case from Phoenix because the
decision did not specifically address the significance of the use of the disjunctive in the phrase
“direct physical loss of or damage.” This argument goes to Plaintiffs’ contention that the use of
“or” in the policy means that coverage applies when there is either “physical loss of property or
damage to property occurs.” Pls.’ Am. Compl. [Dkt. No. 17], ¶ 21. Despite Plaintiffs’ attempt to

                                                  14
      Case 4:20-cv-00154-JAJ-HCA Document 38 Filed 12/07/20 Page 15 of 26




differentiate Phoenix, the Court finds no reason to diverge from its previous interpretation of the
phrase “direct physical loss of or damage.” As such, the Court concludes the phrase “direct
physical loss of or damage to property” requires a physical invasion and loss of use is insufficient
to trigger coverage without physical damage to the insured properties. See Phoenix Ins. Co., 147
F. Supp. 3d at 824–26. The phrase is unambiguous and the definition of “property damage” in
Section II does not generate ambiguity because this definition only applies to Section II.
       Even if the Court assumes loss and damage are distinct concepts that can independently
trigger coverage, the terms are unambiguous, and Plaintiffs have failed to allege facts sufficient to
qualify for Business Income coverage. See id. at 826. Plaintiffs allege that the proclamation caused
them direct physical loss or damage by precluding customers from patronizing their business,
precluding them from conducting business, and frustrating the intended purpose of their
businesses. Pls.’ Am. Compl. [Dkt. No. 22], ¶ 41. Although Plaintiffs attempt to paint their losses
as physical, they have essentially pleaded loss of use, which is insufficient to establish a direct
physical loss. See Phoenix Ins. Co., 147 F. Supp. 3d at 825–26. Even if loss and damage are
distinct, the physicality requirement of the loss or damage remains, and Plaintiffs have failed to
allege a tangible loss or alteration to property that is sufficient to trigger coverage under the
Business Income provision. See id. at 826.
       The Extra Expense provision requires “direct physical loss or damage” to the insured
property to trigger coverage. For the same reasons identified above, Plaintiffs have failed to
plausibly allege direct physical loss or damage to the insured property within the meaning of the
Extra Expense provision. Because Plaintiffs have failed to allege direct physical loss or damage to
the insured property as required by the policy, they are not entitled to coverage under the Business
Income or Extra Expense provisions.
       Courts across the country have considered the availability of insurance coverage for
business closures mandated as a result of the COVID-19 pandemic. Many of these courts
considered policy language and circumstances similar to those before this Court, with many courts
reaching the same conclusion as this Court regarding the meaning of physical loss or damage. In
this district, a court recently concluded an insured party failed to allege any physical loss or damage
within an insurance policy’s coverage when the insured claimed its loss was a result of COVID-
19 and the governor’s proclamation suspending non-emergency dental procedures. Oral Surgeons,
P.C. v. Cincinnati Ins. Co., No. 4:20-cv-CRW-SBJ, 2020 WL 5820552, at *1 (S.D. Iowa Sept. 29,

                                                  15
      Case 4:20-cv-00154-JAJ-HCA Document 38 Filed 12/07/20 Page 16 of 26




2020). In Diesel Barbershop, LLC v. State Farm Lloyds, a Texas court concluded an insured
party’s allegation that it lost the use of the insured property because of government-closure orders
in response to COVID-19 was insufficient to constitute direct physical loss under the insurance
policy. No. 5:20-cv-461-DAE, 2020 WL 4724305, at *5 (W.D. Tex. Aug. 13, 2020). In Malaube,
LLC. v. Greenwich Insurance Company, a Florida court held an insured party’s allegation that the
government emergency orders forced its restaurant to close was insufficient to constitute direct
physical loss or damage under the insurance policy. Case No. 20-22615-Civ-Williams/Torres,
2020 WL 5051581, at *7 (S.D. Fla. Aug. 26, 2020). In Sandy Point Dental, PC. v. Cincinnati
Insurance Company, an Illinois court concluded the phrase “direct physical loss” unambiguously
requires some form of physical damage to the insured premises, and COVID-19 related
government closure orders did not amount to direct physical loss to the insured premises. Case No.
20 CV 2160, 2020 WL 5630465, at *2 (N.D. Ill. Sept. 21. 2020).
       Similarly, in Pappy’s Barber Shops, Inc. et al. v. Farmers Group Inc., a California court
rejected the plaintiffs’ contention that the phrase “direct physical loss of or damage to property”
does not require tangible damage or alteration to the insured property. Case No. 20-CV-907-CAB-
BLM, 2020 WL 550221, at *4 (S.D. Cal. Sept. 11, 2020). The court also rejected the plaintiffs’
argument that the government-closure orders themselves caused direct physical loss or damage to
the insured property. See id. at *4–6. Likewise, the court was not persuaded by the plaintiffs’
contention that the use of the disjunctive in the phrase “direct physical loss” did not require tangible
damage. See id. at 5–6. In 10E, LLC v. Travelers Indemnity Company of Connecticut, the plaintiff
alleged it was entitled to coverage under the Business Income and Extra expense provisions of its
insurance policy because the government orders restricting dine-in services at its restaurants
prohibited access to its restaurant and prevented the intended use of the property. 2:20-cv-04418-
SVW-AS, 2020 WL 5359653, at *1–2 (C.D. Cal. Sept. 2, 2020). The California court concluded
the plaintiff was not entitled to coverage under these provisions because the plaintiff failed to
allege a direct physical loss or damage. Id. at *5. In the case currently before the Court, Plaintiffs
cite some cases that are contrary to this interpretation; however, these cases are distinguishable
based on their facts. Further, the cases cited by the Plaintiffs are not analyzed on the same level as
the cases referenced above.
       The Court concludes that it is a settled matter in Iowa law that direct physical loss or
damage requires tangible alteration of property and that loss of use alone is insufficient. See

                                                  16
      Case 4:20-cv-00154-JAJ-HCA Document 38 Filed 12/07/20 Page 17 of 26




Milligan, 2001 WL at *2. The Court further concludes that Plaintiffs have not alleged a direct
physical loss or damage that is sufficient under the policy or Iowa law. See id.; Phoenix Ins. Co.,
147 F. Supp. 3d at 825. Because a direct physical loss or damage to the insured property is a
prerequisite to trigger coverage under the Business Income and Extra Expense provisions of the
policy, Plaintiffs have failed to plausibly plead an entitlement to coverage under these provisions.
       b. Civil Authority Coverage
       To trigger coverage under the Civil Authority provision, a Covered Cause of Loss must
cause damage to a property other than the insured property. Additionally, there must be an “action
of civil authority that prohibits access to the described ‘premises’” in “response to dangerous
physical conditions” created by “damage to property other than property at the described
‘premises”’ that causes “[a]ccess to the area immediately surrounding the damaged property [to
be] prohibited by civil authority as a result of the damage” and the insured property is within one
mile of the damaged property. Defs.’ Ans., Affirm. Defs., & Jury Demand, Ex. 1 [Dkt. No. 5-1 at
40–41].
       Plaintiffs allege Reynolds’s proclamation was an action of a civil authority that “resulted
in the necessary suspension of Plaintiffs’ operations.” Pls.’ Am. Compl. [Dkt. No. 17], ¶ 40. They
allege the proclamation itself caused direct physical loss of or damage to the insured properties
because it “prohibited access to Plaintiff’s Covered Property, and the area immediately
surrounding the Covered Property, in response to dangerous physical conditions resulting in and
from a Covered Cause of Loss.” Id. ¶ 42.
       Defendants contend Plaintiffs do not meet the coverage requirements of the Civil Authority
provision. Defendants argue Plaintiffs have failed to plead physical loss, either at the insured
premises or another location. Defs.’ Br. Supp. Mot. Dismiss Pls.’ Am. Compl. [Dkt. No. 20-1 at
17–18]. They argue Plaintiffs have not alleged Reynolds’s proclamation was issued in response to
a dangerous physical condition posed by damage at another property or that damage to the other
property was due to a Covered Cause of Loss. Id. at 16. Defendants also contend the proclamation
was not issued as a result of specific physical damage, rather it was issued to limit the spread of
COVID-19. Id. at 18. Defendants argue Plaintiffs have not alleged their properties were within one
mile of the damaged property. Id. Further, Defendants allege Plaintiffs were not denied access to
their properties because access to the insured properties was not completely prohibited. Id. at 18–
19.

                                                17
     Case 4:20-cv-00154-JAJ-HCA Document 38 Filed 12/07/20 Page 18 of 26




       Plaintiffs respond by arguing that Reynolds’s proclamation is an action of a civil authority
that prohibited access to their property. They contend that the Civil Authority provision does not
explicitly state that access to the insured property must be completely prohibited for coverage to
apply. Pls.’ Resis. Defs.’ Mot. Dismiss [Dkt. No. 31 at 23–24]. Plaintiffs argue “the actions of
Civil Authorities closing non-essential businesses such as Plaintiff’s restaurant evidences an
awareness on the part of Federal, state, and local governments that COVID-19 causes damage to
property with respect to both the Business Income and Civil Authority claim.” Id. at 24. Plaintiffs
claim the proclamation was issued in response to a dangerous physical condition in the
immediately surrounding area, namely, the droplets carrying the virus. Id.
       Here, the Civil Authority provision unambiguously requires that an order of civil authority
be issued in response to a dangerous physical condition created by damage to another property and
that the insured property be within one mile of the damaged property. Defs.’ Ans., Affirm. Defs.,
& Jury Demand, Ex. 1 [Dkt. No. Dkt. No. 5-1 at 40–41]. Plaintiffs have failed to plead facts
sufficient to qualify for coverage under the Civil Authority provision. They point generally to the
physical form COVID-19 may take; however, Plaintiffs have not alleged damage to another
property. Further, Reynolds’s proclamation was not issued in response to a dangerous physical
condition that resulted from a Covered Cause of Loss. Rather, the proclamation was issued to limit
the spread of COVID-19. Because Plaintiffs have failed to allege facts sufficient to trigger the
Civil Authority provision, the Court need not address whether a civil authority order must
completely prohibit access. However, the Court is skeptical that the prohibits access prong would
be satisfied when the Plaintiffs were able to—and did—conduct delivery and take-out services at
the insured properties. See Phoenix Ins. Co., 147 F. Supp. 3d at 824 (concluding the court could
not find a loss of use of the insured property when the insured party still stored data and had
employees at the property at the time of the alleged loss of use). Regardless, Plaintiffs have failed
to allege facts sufficient to state a claim for coverage under the Civil Authority provision.
       Courts across the country have reached the same conclusion in similar circumstances and
with comparable insurance policy language. In Sandy Point Dental, PC, an Illinois court held an
insured party was not entitled to civil authority coverage where the insured failed to allege COVID-
19 caused direct physical loss to another property. 2020 WL at *3. The court also noted civil
authority coverage was not triggered because the government order only limited non-essential
dental procedures. Id. As such, the court determined the insured failed to establish that there was

                                                 18
      Case 4:20-cv-00154-JAJ-HCA Document 38 Filed 12/07/20 Page 19 of 26




an order of civil authority that limited its access to the insured property. Id. In Mudpie, Inc. v.
Travelers Casualty Insurance Company of America, a California court found an insured party was
not entitled to coverage under the civil authority provision because the insured failed to establish
a connection between other damaged property and the denial of access to its business. Case No.
20-cv-03213-JST, 2020 WL 5525171, at *6–7 (N.D. Cal. Sept. 14, 2020). In 10E, LLC, a
California court concluded the civil authority provision of an insurance policy was not triggered
when the insured party failed to allege direct physical loss or damage to another property. 2020
WL at *5.
       The Court concludes that Plaintiffs have not alleged facts plausibly demonstrating an
entitlement to coverage under the policy’s Civil Authority provision.
       c. Virus Exclusion
        Plaintiffs’ Amended Complaint alleges Defendants should be estopped from invoking
the Virus Exclusion to preclude coverage. Pls.’ Am. Compl. [Dkt. No. 17], ¶ 80. Plaintiffs
contend the original adoption of the virus exclusion by the Iowa Insurance Commissioner was
secured by misrepresentations and that Defendants directly or indirectly participated in this
effort. Id. ¶¶ 59, 61–62.
       Defendants argue that even if Plaintiffs can establish that they are entitled to coverage
under the Business Income, Extra Expense, or Civil Authority provision, Plaintiffs are not
entitled to coverage because the Virus Exclusion precludes coverage. Defs.’ Br. Supp. Mot.
Dismiss Pls.’ Am. Compl. [Dkt. No. 20-1 at 20]. Defendants contend the Virus Exclusion
unambiguously precludes coverage and that the anti-concurrent clause applies. Id. They argue
Reynolds’s proclamation was directly or indirectly caused by a virus, triggering the Virus
Exclusion. Id. at 21–22.
       In reply, Plaintiffs contend the proclamation itself amounts to a direct physical loss to their
covered properties and the surrounding area. Pls.’ Resis. Defs.’ Mot. Dismiss [Dkt. No. 29 at 25].
They argue COVID-19 was not a but-for cause of their losses because they would have continued
operating their businesses despite the COVID-19 pandemic. Id. Plaintiffs affirm their stance that
Defendants should be estopped from enforcing the Virus Exclusion based on estoppel, unclean
hands, breach of good faith and fair dealing, and general public policy. Id.
       The Virus Exclusion unambiguously states it will not pay for loss or damage that is directly
or indirectly caused by any virus, regardless of any other cause or event that contributes to the loss.

                                                  19
      Case 4:20-cv-00154-JAJ-HCA Document 38 Filed 12/07/20 Page 20 of 26




Defs.’ Ans., Affirm. Defs., & Jury Demand, Ex. 1 [Dkt. No. 5-1 at 48, 50]. Plaintiffs’ alleged
losses were caused by or resulted from a virus, specifically, COVID-19. Plaintiffs’ Amended
Complaint states their losses were “caused by COVID-19 and/or the Governor Reynolds’
proclamation . . . .” Pls.’ Am. Compl. [Dkt. No. 17], ¶ 43. Plaintiffs thereby recognize their alleged
losses were caused by COVID-19, which triggers the Virus Exclusion. Plaintiffs also recognize
their losses resulted from COVID-19 in their Resistance to Defendants’ Motion to Dismiss. In
their Resistance, Plaintiffs state, “The threat and ubiquitous presence of COVID-19 . . . resulted in
Governor Reynolds’ proclamation, which in turn caused ‘direct physical loss’ to Plaintiffs’
covered property.” Pls.’ Resis. Defs.’ Mot. Dismiss [Dkt. No. 29 at 22].
          Plaintiffs’ contention that it was the proclamation that caused their losses rather than the
virus because they would have remained open does not save their claims from the Virus Exclusion.
Plaintiffs’ losses were directly or indirectly caused by or resulted from COVID-19, rather than
strictly the proclamation. The proclamation was issued in response to the COVID-19 pandemic as
referenced in the proclamation itself. Office of the Governor of Iowa Kim Reynolds, supra. The
Virus Exclusion is therefore triggered, and coverage is excluded even if Plaintiffs could establish
coverage under the Business Income, Extra Expense, or Civil Authority provisions of the insurance
policy.
          Courts across the country have reached the same conclusion when reviewing similar claims
under similar circumstances and insuring language. See, e.g., Franklin EWC, Inc. v. Hartford Fin.
Servs. Grp., Inc., Case No. 20-cv-04434 JSC, 2020 WL 5642483, at *2–4 (N.D. Cal. Sept. 22,
2020) (concluding the virus exclusion provision with similar language applied under similar
circumstances); 10E, LLC, 2020 WL at *6 (expressing skepticism that the plaintiff could avoid
application of the policy’s virus exclusion by suggesting in-person dining restrictions put in place
to limit the spread of COVID-19 were not caused by a virus); Diesel Barbershop, LLC, 2020 WL
at *6–7 (concluding an insurance policy’s virus exclusion provision applied when the plaintiffs
contended the state shutdown order put in place to limit the spread of COVID-19 caused their
losses rather than the virus).
          Additionally, Defendants argue Plaintiffs’ claims are also precluded by the Ordinance or
Law Exclusion; however, the Court need not reach this argument because Plaintiffs have not
demonstrated they are entitled to coverage under any policy provision, and even if Plaintiffs could
state a claim under one of the policy provisions, the Virus Exclusion would preclude coverage.

                                                  20
      Case 4:20-cv-00154-JAJ-HCA Document 38 Filed 12/07/20 Page 21 of 26




Because the allegations in Plaintiffs’ Amended Complaint do not plausibly state a claim for
coverage under the Business Income, Extra Expense, or Civil Authority provisions of the policy,
Plaintiffs are not entitled to the declaratory relief requested and dismissal is proper.
   2. Breach of Contract
       Plaintiffs allege Defendants breached their coverage obligations to Plaintiffs by denying
Plaintiffs’ claims. Pls.’ Am. Compl. [Dkt. No. 17], ¶ 81. Plaintiffs contend they complied with the
terms of the policy and have suffered losses that triggered the Business Income, Extra Expense,
and Civil Authority provisions of the policy. Id. ¶¶ 71, 73–74, 78. Plaintiffs argue they had
reasonable expectations that their alleged losses were covered under the policy provisions
referenced above. Id. ¶ 76. They allege no policy exclusions apply to preclude coverage, and if the
Virus Exclusion were applicable, Plaintiffs argue Defendants should be estopped from invoking it
under these circumstances. Id. ¶¶ 79–80. Specifically, Plaintiffs contend Defendants should be
estopped from enforcing the Virus Exclusion based on regulatory estoppel, unclean hands, breach
of good faith and fair dealing, and general public policy. Pls.’ Resis. Defs.’ Mot. Dismiss [Dkt.
No. 29 at 25].
       Plaintiffs allege the Virus Exclusion was included in the policy under false pretenses. Pls.’
Am. Compl. [Dkt. No. 17], ¶ 59–61. In support of this contention, Plaintiffs refer to the adoption
of this exclusion by the insurance industry over a decade ago. They contend the insurance industry
cast the virus exclusion as a clarification for coverage of disease-causing agents. Id. ¶ 61. Plaintiffs
allege the insurance industry misrepresented to states that the virus exclusion would not alter the
scope of coverage when it actually did without lowering premiums. Id. They contend Defendants
directly or indirectly “participated in the insurance industry’s efforts to effect state Insurance
Commissioners, including the State of Iowa’s Insurance Commissioner, to approve the suggested
virus exclusion.” Id. ¶ 62.
       Defendants deny these allegations. Defendants contend that Plaintiffs were not entitled to
coverage under the Business Income or Civil Authority provisions, therefore, Plaintiffs’ breach of
contract claim fails. Defs.’ Br. Supp. Mot. Dismiss Pls.’ Am. Compl. [Dkt. No. 20-1 at 24].
Defendants contend Plaintiffs lack standing to argue that Defendants should be estopped from
invoking the Virus Exclusion. Defs.’ Reply Pls.’ Resis. Defs.’ Mot. Dismiss [ Dkt. No. 35 at 19].
In reply, Plaintiffs affirm their stance that they are entitled to coverage under the Business Income,



                                                  21
     Case 4:20-cv-00154-JAJ-HCA Document 38 Filed 12/07/20 Page 22 of 26




Extra Expense, and Civil Authority provisions of the policy. They also affirm their stance that no
policy exclusion precludes coverage.
       The Court finds Plaintiffs have not plausibly stated a claim for breach of contract because
Plaintiffs failed to plausibly state a claim for coverage under the policy for the reasons outlined
above. Assuming—without deciding—Plaintiffs have standing to argue Defendants should be
estopped from invoking the Virus Exclusion, Plaintiffs have also not plausibly stated a claim to
estop Defendants from invoking the Virus Exclusion. Plaintiffs have not alleged Defendants
specifically misrepresented the purpose of the Virus Exclusion to them. Likewise, Plaintiffs have
not plausibly stated a claim to invoke the reasonable expectations doctrine. The reasonable
expectations doctrine only applies to prevent the application of an exclusion in an insurance policy
when the exclusion “(1) is bizarre or oppressive, (2) eviscerates terms explicitly agreed to, or (3)
eliminates the dominant purpose of the transaction.” Clark-Peterson Co. v. Indep. Ins. Assocs.,
Ltd., 492 N.W.2d 675, 677 (Iowa 1992) (citations omitted). Before a court even considers these
elements, the insured party bears the burden of proving either “circumstances attributable to the
insurer which would foster coverage expectations” or that the policy is “such that an ordinary lay
person would misunderstand its coverage.” Id. The reasonable expectations doctrine is not
intended to expand coverage on a purely equitable basis. Id.
       Plaintiffs have failed to plead facts that are sufficient to invoke the reasonable expectations
doctrine. The language of the virus exclusion is clear; it explicitly states Defendants “will not pay
for loss or damage caused directly or indirectly” by “[a]ny virus, bacterium or other microorganism
. . .” “regardless of any other cause or event that contributes concurrently or in any sequence to the
loss. . . .” Defs.’ Ans., Affirm. Defs., & Jury Demand, Ex. 1 [Dkt. No. Dkt. No. 5-1 at 48, 50].
Based on the plain language of the exclusion, Plaintiffs could not have reasonably expected their
alleged losses to be covered. See Boelman v. Grinnell Mut. Reinsurance Co., 826 N.W.2d 494,
504 (Iowa 2013). The Virus Exclusion provision is not one “where only ‘painstaking study of the
policy provisions would have” revealed an exclusion or neutralized an otherwise reasonable
expectation.” Phoenix Ins. Co., 147 F. Supp. 3d at 832 (quoting Farm Bureau Mut. Ins. Co. v.
Sandbulte, 302 N.W.2d 104, 112 (Iowa 1981) (citations omitted)). Even if Plaintiffs had pleaded
sufficient facts to make out a claim for the prerequisite, the reasonable expectations doctrine
remains inapplicable because they have failed to allege sufficient facts to demonstrate that the
policy language is bizarre or oppressive, that the exclusion eviscerates terms explicitly agreed to,

                                                 22
      Case 4:20-cv-00154-JAJ-HCA Document 38 Filed 12/07/20 Page 23 of 26




or sufficient facts that demonstrates applying the exclusion would eliminate the dominant purpose
for coverage.
       Plaintiffs’ Amended Complaint does not plausibly state a claim for coverage under the
Business Income, Extra Expense, or Civil Authority provisions of the policy. Even if Plaintiffs
could state a claim for coverage under these provisions, Plaintiffs’ breach of contract claim still
fails because the Virus Exclusion would preclude coverage. As such, dismissal of this claim is
appropriate.
   3. Bad Faith Claim
       Plaintiffs allege Defendants have a contractual obligation to fully investigate insurance
claims. Pls.’ Am. Compl. [Dkt. No. 17], ¶ 83. They contend Defendants failed to investigate their
claims and summarily denied their claims. Id. ¶ 86–87. Plaintiffs argue Defendants acted in bad
faith by denying their claims without an investigation. Id. ¶ 88.
       Defendants contend they had a reasonable basis to deny Plaintiffs’ claims. Defs.’ Br.
Supp. Mot. Dismiss Pls.’ Am. Compl. [Dkt. No. 20-1 at 22]. They argue Iowa courts have
consistently interpreted the phrase “direct physical loss of or damage to property” to require
tangible harm to the insured property. Id. Defendants contend Plaintiffs have failed to allege
facts demonstrating a physical loss or damage to the insured properties. Id. They also argue
Plaintiffs have not alleged physical damage to a property within one mile of the insured
properties or facts demonstrating prohibited access to the insured properties. Id. Regardless,
Defendants contend the Virus Exclusion precludes coverage and that they had a reasonable basis
for denying Plaintiffs’ claims. Id. at 23.
       In reply, Plaintiffs note the policy does not define the phrase “direct physical loss of or
damage” or define the terms making up the phrase. Pls.’ Resis. Defs.’ Mot. Dismiss [Dkt. No. 29
at 31–32]. They contend “loss” and “damage” are two separate concepts, and the policy, when
read as a whole, indicates “damage” encompasses loss of use. Id. at 32. Plaintiffs argue the Virus
Exclusion recognizes viruses can cause physical loss or damage. Id. Finally, Plaintiffs contend
Defendants had no evidence to support their denial. Id.
       Plaintiffs’ bad faith claim fails because Plaintiffs have not pleaded facts that are sufficient
to plausibly state a claim for bad faith. The Business Income and Extra Expenses provisions require
that there be direct physical damage or loss to the insured property, and Iowa courts have
consistently interpreted similar language to require tangible harm to property. See Milligan, 2001

                                                 23
      Case 4:20-cv-00154-JAJ-HCA Document 38 Filed 12/07/20 Page 24 of 26




WL at *2. Plaintiffs have failed to allege any facts that are sufficient to constitute direct physical
damage or loss under Iowa law. See id. Plaintiffs have not alleged facts sufficient to qualify for
coverage under the Civil Authority provision. The Civil Authority provision requires damage to
property other than the insured property and that a civil authority order prohibits access to the
insured premises as a result of a dangerous condition at the damaged property. Plaintiffs have not
alleged damage to another property within one mile of the insured properties. Further, the policy
requires access to be prohibited, and Plaintiffs admitted in their Amended Complaint that the
proclamation only closed dine-in or in-person service at all bars and restaurants but still permitted
take out or delivery services. Further, Plaintiffs acknowledge they provided take-out and delivery
services at three of the insured properties. Consequently, Plaintiffs have failed to allege facts that
are sufficient to demonstrate Defendants lacked a reasonable basis to deny their claims for
coverage under the Business Income, Extra Expense, and Civil Authority provisions. See Shelly
Funeral Home, Inc., 642 N.W.2d at 657.
       Regardless, Plaintiffs’ bad faith claim fails because Plaintiffs have not alleged facts that
are sufficient to prevent the application of the Virus Exclusion. The Virus Exclusion precludes
coverage for losses caused directly or indirectly by a virus. As demonstrated by Plaintiffs’
pleadings, Plaintiffs’ alleged losses were directly or indirectly caused by COVID-19 because
Reynolds’s proclamation was issued as a result of the COVID-19 pandemic. Consequently,
Plaintiffs have failed to allege facts that are sufficient to demonstrate Defendants lacked a
reasonable basis to deny their claims for coverage based on the Virus Exclusion. See id.
Additionally, Plaintiffs have not pleaded facts that are sufficient to demonstrate Defendants knew
or should have known they lacked a reasonable basis to deny Plaintiffs’ claims.
       Because Plaintiffs have failed to plausibly state a claim for bad faith, dismissal of this claim
is proper.
       C. Defendants’ Motion to Strike
       Defendants contend the affidavits of Susan Voss and Elizabeth Robertson that Plaintiffs
attached to their Resistance to Defendants’ Motion to Dismiss should be struck and should not be
considered in deciding the Motion to Dismiss. Defs.’ Br. Supp. Mot. Strike [Dkt. No. 34-1 at 1].
They argue the affidavits are matters outside of the pleadings because they were not attach to any
pleading, and the contents of the affidavits are not embraced by Plaintiffs’ Amended Complaint.
Id. at 2. Defendants analogize the affidavits to expert reports that include a discussion of the

                                                 24
      Case 4:20-cv-00154-JAJ-HCA Document 38 Filed 12/07/20 Page 25 of 26




affiants’ credentials and their analysis and opinions regarding the insurance policy’s language. Id.
They note the affidavits were prepared in October 2020, indicating they were prepared for the
purpose of responding to Defendants’ Motion to Dismiss and substantiating Plaintiffs’ Amended
Complaint. Id. at 4. Additionally, Defendants argue the affidavits should be struck because they
offer conclusions on matters of law that are for the court to decide. Id. They contend policy
interpretation is not a factual dispute that is subject to expert opinion. Id. at 5. Defendants also note
the meaning of terms in an insurance policy is viewed from the standpoint of a reasonable, ordinary
person, not an expert. Id.
        Plaintiffs respond and argue extrinsic evidence may be used in policy interpretation when
ambiguity exists. Pls.’ Br. Supp. Resis. Mot. Strike [Dkt. No. 36 at 2]. They contend Iowa law
contemplates the use of extrinsic evidence to aid in interpreting ambiguous policies, and because
Plaintiffs allege the policy is ambiguous, extrinsic evidence is appropriate in this case. Id. at 2–3.
Plaintiffs argue the affidavits are embraced by the pleadings because they are directly related to
paragraphs 21–23 of the Amended Complaint, meaning the affidavits are embraced by the
pleadings. Id. at 6. Plaintiffs also note that they attached Defendants’ letter denying coverage to
their original Complaint and the affidavits address this letter. Id. at 3. Plaintiffs contend the
affidavits do not provide legal opinions but rather discuss principles of the English language,
grammar, semantics, and how an ordinary person could believe the policy contained ambiguity.
Id. at 4. Finally, Plaintiffs contend that if the Court determines the affidavits are outside of the
pleadings, then the Court should convert Defendants’ Motion to Dismiss to a motion for summary
judgment. Id. at 8.
        The Court finds an affidavit is not a pleading and is not the proper subject of a motion to
strike. See All Energy Corp. v. Energetix, LLC, et al., 985 F. Supp. 2d 974, 984 (S.D. Iowa 2012)
(citing Fed. R. Civ. P. 7(a)). As such, the Court treats the argument in favor of the Motion to Strike
as a challenge to the significance that the Court should accord to the affidavits. See id. (citing Voice
Capture, Inc. v. Intel Corp., 354 F. Supp. 2d 997, 1007–08 (S.D. Iowa 2004)).1



1
 The Court’s treatment of Defendants’ Motion to Strike on matters not included in Rule 12(f) is
consistent with this district’s approach to similar motions. See All Energy Corp., 985 F. Supp. 2d at 984;
Mahony v. Universal Pediatric Servs., Inc., 753 F. Supp. 2d 839, 844 n.3 (S.D. Iowa 2010); Aurora Nat’l
Life Assurance Co. v. Harrison, 462 F. Supp. 2d 951, 953 n.1 (S.D. Iowa 2006); Napreljac v. John Q.
Hammons Hotels, Inc., 461 F. Supp. 2d 981, 1044 n.37 (S.D. Iowa 2006); Wilson v. City of Des
Moines, 338 F. Supp. 2d 1008, 1023 n.19 (S.D. Iowa 2004).

                                                    25
     Case 4:20-cv-00154-JAJ-HCA Document 38 Filed 12/07/20 Page 26 of 26




       The Court is skeptical of Plaintiffs’ contention that the affidavits are somehow embraced
by the pleadings. However, even if the Federal Rules of Civil Procedure permitted the Court to
consider these affidavits on a motion to dismiss, the policy language is unambiguous and extrinsic
evidence is unnecessary to interpret the policy. The Court did not consider the affidavits in
reaching its decision on Defendants’ Motion to Dismiss; therefore, the Court did not convert
Defendants’ Motion to Dismiss to a motion for summary judgment and declines Plaintiffs’ request
to do so. See Midwest Disability Initiative v. JANS Enters., Inc., 929 F.3d 603, 609 (8th Cir. 2019).
       D. Defendants’ Request for a Declaratory Judgment
       In Defendants’ Motion to Dismiss, Defendants request a declaration that Plaintiffs are not
entitled to coverage under the insurance policy at issue, meaning there was no breach of contract
and Defendants did not act in bad faith by denying Plaintiffs’ claims. The Court interprets this
request as a request for a declaratory judgment and concludes Defendants are not entitled to the
requested declaratory judgment. The Declaratory Judgment Act provides that a court may declare
the rights and responsibilities of parties upon an appropriate pleading. 28 U.S.C. §
2201(a). Because Defendants did not make this request in an appropriate pleading, a declaratory
judgment is improper and the Court declines to provide one.
                                          III.    Conclusion
       For the reasons stated above and taking Plaintiffs’ alleged facts as true, Plaintiffs have not
stated a claim upon which relief can be granted. Defendants’ Motion to Dismiss is granted.

       Upon the foregoing,

       IT IS ORDERED that Defendants’ Motion to Dismiss is granted. [Dkt. No. 20].

       IT IS FURTHER ORDERED that Defendants’ Motion to Strike is denied. [Dkt. No. 34].

       DATED this 7th day of December, 2020.

       The Clerk shall enter judgment for the Defendants.




                                                 26
